OPINION
DOUGLAS, Judge.
These are appeals from orders in a habeas corpus proceeding seeking the reduction of bail after indictment but before trial. Both were charged with aggravated assault upon a peace officer. Both were, and still are, on parole from the Texas Department of Corrections.
The father of the appellants testified that they could not make bail in the amount of $100,000 which had been assessed by the court but that each could make bail in the amount of $10,000.
The evidence does not show the circumstances surrounding the crime and there are no mitigating circumstances shown.
The testimony about their ability to make bail is not the sole criterion in setting bail. Ex parte Runo, 535 S.W.2d 188 (Tex.Cr.App.1976); Ex parte Sierra, 514 S.W.2d 760 (Tex.Cr.App.1974).
We hold that under the circumstances of these cases the bail is excessive and it is hereby reduced and is set in the sum of $20,000 each.